DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.

Allowable Subject Matter
Claims 1-4 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular the data quantifying damage being generated using a damage parameter selected from one of the following: an amount of damage to a portion of the first compressor, one or more separations between portions of the first compressor, a gradient of damage across at least the portion of the first compressor, and a number of damaged portions of the first compressor; receiving data quantifying a first operating parameter of the first compressor as an output of the first machine learning algorithm, wherein the data quantifying the first operating parameter of the first compressor is indicative of operation of the first compressor and is a different type of data from the data input into the first machine learning algorithm, and the first operating parameter is a stalling throttle coefficient; determining operability of the first compressor by comparing the received data quantifying the first operating parameter of the first compressor with a threshold; and; generating control data based on one or more actions to be performed to increase operational safety of the gas turbine engine, wherein the one or more actions are determined based on the determined operability of the first compressor; and performing, as the one or more actions, one or more of the following: controlling the rate of fuel deliverable to a combustor of the gas turbine engine so as to avoid fueling spikes and to limit slam accelerations, controlling an operational state of one or more bleed valves of a second compressor of the gas turbine engine, and controlling the orientation of one or more stators of the second compressor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crotty et al. (6,474,935) teaches how to determine onset stall in a compressor system.
Khalid (6,231,306) teaches comparing threshold values to determine stall conditions in a compressor.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853